Case 3:18-cv-04881-JSC Document 260-3 Filed 03/25/21 Page 1 of 4




                EXHIBIT B
                 Case 3:18-cv-04881-JSC Document 260-3 Filed 03/25/21 Page 2 of 4


                                                      Deposition Transcripts, Exhibits, and Video


                                                                                                              Revised Per Party
Invoice Date   Invoice No.   Vendor                   Date of Deposition Deposition            Cost Claimed Agreement?          Total Amount Claimed
                                                                07/10/19 Bergschneider, Daniel                                             $2,485.60
   7/12/2019 SF3857979       Veritext Corp.                              Transcript                $1,336.25    Yes (expedited)
   7/12/2019 SF3857979       Veritext Corp.                              Exhibits                    $305.60
    9/4/2019 SF3932071       Veritext Corp.                              Video                       $843.75
                                                                12/17/19 Boland, Ryan                                                      $2,182.50
  12/20/2019 SF4101652       Veritext Corp.                              Transcript                $1,825.00
  12/20/2019 SF4101652       Veritext Corp.                              Exhibits                      $45.00
   1/10/2020 SF4132203       Veritext Corp.                              Video                       $312.50
                                                                07/26/19 Bozovic, Alexandra                                                $1,521.10
   7/30/2019 SF3880449       Veritext Corp.                              Transcript                  $857.50
   7/30/2019 SF3880449       Veritext Corp.                              Exhibits                      $69.85
    9/4/2019 SF3932072       Veritext Corp.                              Video                       $593.75
                                                                06/25/19 Brooks, Stephen                                                   $1,713.50
     7/1/2019 CA3845460      Veritext Corp.                              Transcript                $1,590.00
     7/1/2019 CA3845460      Veritext Corp.                              Exhibits                    $123.50
                                                                07/22/19 Bullis, John                                                        $987.38
     8/8/2019 CA3892657      Veritext Corp.                              Transcript                  $207.38    Yes (hard copy)
     8/8/2019 CA3892657      Veritext Corp.                              Exhibits                      $45.00
     8/8/2019 CA3890314      Veritext Corp.                              Video                       $735.00                Yes
                                                                07/30/19 Casserino, Kyle                                                   $2,013.25
     8/1/2019 SF3886127      Veritext Corp.                              Transcript                $1,247.50
     8/1/2019 SF3886127      Veritext Corp.                              Exhibits                      $78.25
     9/4/2019 SF3932073      Veritext Corp.                              Video                       $687.50
                                                                07/16/19 Celano, Gerald                                                    $2,173.10
   7/19/2019 SF3868377       Veritext Corp.                              Transcript                $1,297.50
   7/19/2019 SF3868377       Veritext Corp.                              Exhibits                    $125.60
    9/4/2019 SF3932074       Veritext Corp.                              Video                       $750.00
                                                                06/27/19 Christesen, Eric                                                  $1,909.95
     7/3/2019 SF3849420      Veritext Corp.                              Transcript                $1,203.75
     7/3/2019 SF3849420      Veritext Corp.                              Exhibits                    $143.70
     9/4/2019 SF3932057      Veritext Corp.                              Video                       $562.50
                                                                05/29/19 Clauson, Jacob                                                      $758.20
     6/2/2019 16307          The Amanuensis, LLC                         Transcript                  $561.00
     6/2/2019 16307          The Amanuensis, LLC                         Exhibits                      $57.20
     6/3/2019 3513           TCB Legal Video Services                    Video                       $140.00
                                                                11/01/19 Domowitz, Ian                                                     $3,084.15
   11/7/2019 CA4026260       Veritext Corp.                              Transcript                $1,003.00    Yes (hard copy)
   11/7/2019 CA4026260       Veritext Corp.                              Exhibits                    $881.15
  11/21/2019 CA4050732       Veritext Corp.                              Video                     $1,200.00                Yes
                                                                07/18/19 Fairbairn, Emily                                                  $2,368.45
                                                                                                     $962.50    Yes (hard copy
   7/25/2019 CA3875166       Veritext Corp.                              Transcript                             and expedited)
   7/25/2019 CA3875166       Veritext Corp.                              Exhibits                    $440.90
   7/22/2019 CA3871784       Veritext Corp.                              Video                       $965.05               Yes
                                                              07/25/19   Fairbairn, Malcolm                                               $2,295.88
   8/15/2019 CA3898933       Veritext Corp.                              Transcript                 $1,047.38   Yes (hard copy)
   8/15/2019 CA3898933       Veritext Corp.                              Exhibits                    $213.50
   8/15/2019 CA3902105       Veritext Corp.                              Video                      $1,035.00              Yes
                                                              07/25/19   Fay, Andrew                                                      $1,510.90
     8/7/2019 SF3878673      Veritext Corp.                              Transcript                  $868.75
     8/7/2019 SF3878673      Veritext Corp.                              Exhibits                     $79.65
     9/4/2019 SF3932075      Veritext Corp.                              Video                       $562.50
                                                              07/19/19   Fernandez, Christian                                             $1,297.65
   7/22/2019 SF3871450       Veritext Corp.                              Transcript                  $917.50
   7/22/2019 SF3871450       Veritext Corp.                              Exhibits                     $18.90
    8/9/2019 SF3896716       Veritext Corp.                              Video                       $361.25
                                                              11/06/19   Galle, Brian                                                     $3,127.88
  11/21/2019 CA4045584       Veritext Corp.                              Transcript                 $1,172.93   Yes (hard copy)
  11/21/2019 CA4045584       Veritext Corp.                              Exhibits                    $604.95
  11/25/2019 CA4057672       Veritext Corp.                              Video                      $1,350.00              Yes
                 Case 3:18-cv-04881-JSC Document 260-3 Filed 03/25/21 Page 3 of 4



                                                                                                                Revised Per Party
Invoice Date   Invoice No.   Vendor                     Date of Deposition Deposition            Cost Claimed Agreement?          Total Amount Claimed
                                                                  08/02/19 Gandhi, Rahul                                                       $823.15
   8/13/2019 CA3902286       Veritext Corp.                                Transcript                  $318.75    Yes (hard copy)
   8/13/2019 CA3902286       Veritext Corp.                                Exhibits                      $16.90
   8/13/2019 CA3902650       Veritext Corp.                                Video                       $487.50                Yes
                                                                  11/18/19 Harris, Lawrence                                                  $2,910.65
   12/3/2019 CA4065478       Veritext Corp.                                Transcript                $1,182.50    Yes (hard copy)
   12/3/2019 CA4065478       Veritext Corp.                                Exhibits                    $228.15
  12/14/2019 CA4085530       Veritext Corp.                                Video                     $1,500.00                Yes
                                                                  11/22/19 Hendershott, Terrence                                             $2,569.40
   12/2/2019 SF4065095       Veritext Corp.                                Transcript                $1,438.75
   12/2/2019 SF4065095       Veritext Corp.                                Exhibits                    $224.40
  12/16/2019 SF4093861       Veritext Corp.                                Video                       $906.25
                                                                  07/30/19 Johnson, Joshua                                                   $2,045.40
     8/5/2019 SF3889244      Veritext Corp.                                Transcript                $1,316.25
     8/5/2019 SF3889244      Veritext Corp.                                Exhibits                    $104.15
     9/4/2019 SF3932076      Veritext Corp.                                Video                       $625.00
                                                                  05/23/19 Kunz, Justin                                                      $2,710.60
   6/20/2019 SF3830389       Veritext Corp.                                Transcript                $1,657.50
   6/20/2019 SF3830389       Veritext Corp.                                Exhibits                    $178.10
   7/16/2019 SF3863847       Veritext Corp.                                Video                       $875.00
                                                                  07/12/19 McAuliffe, Kevin                                                  $1,289.34
                                                                                                      $360.94     Yes (hard copy
   7/22/2019 CA3870174       Veritext Corp.                                 Transcript                            and expedited)
   7/22/2019 CA3870174       Veritext Corp.                                 Exhibits                   $45.90
   7/18/2019 CA3867245       Veritext Corp.                                 Video                     $882.50               Yes
                                                                 07/17/19   McKeon, Anna                                                    $2,016.65
   7/22/2019 SF3870171       Veritext Corp.                                 Transcript               $1,616.25
   7/22/2019 SF3870171       Veritext Corp.                                 Exhibits                  $124.15
    8/2/2019 SF3887253       Veritext Corp.                                 Video                     $276.25    Yes (expedited)
                                                                 05/31/19   McLean, Michael                                                 $1,058.00
     6/2/2019 16309          The Amanuensis, LLC                            Transcript                $840.00
     6/2/2019 16309          The Amanuensis, LLC                            Exhibits                   $78.00
     6/3/2019 3435           TCB Legal Video Services                       Video                     $140.00
                                                                 07/11/19   Newhall, David                                                    $692.53
     8/8/2019 CA3892657      Veritext Corp.                                 Transcript                $328.13    Yes (hard copy)
     8/8/2019 CA3892657      Veritext Corp.                                 Exhibits                   $61.90
     8/8/2019 CA3890314      Veritext Corp.                                 Video                     $302.50               Yes
                                                                 07/11/19   Norley, Pamela                                                  $2,147.60
   7/15/2019 SF3859929       Veritext Corp.                                 Transcript               $1,208.75   Yes (expedited)
   7/15/2019 SF3859929       Veritext Corp.                                 Exhibits                  $188.85
    9/4/2019 SF3932077       Veritext Corp.                                 Video                     $750.00
                                                                 11/20/19   Pierce, Benjamin                                                $2,283.35
   12/4/2019 SF4067880       Veritext Corp.                                 Transcript               $1,588.00
   12/4/2019 SF4067880       Veritext Corp.                                 Exhibits                    $70.35
  12/17/2019 SF4093863       Veritext Corp.                                 Video                     $625.00
                                                                 07/31/19   Podvojsky, Stefan                                               $2,470.30
    8/2/2019 SF3887737       Veritext Corp.                                 Transcript               $1,472.50
    8/2/2019 SF3887737       Veritext Corp.                                 Exhibits                    $91.55
   8/16/2019 SF3907862       Veritext Corp.                                 Video                     $906.25
                                                                 06/26/19   Rizzone, Stephen                                                $1,954.95
     7/5/2019 CA3850569      Veritext Corp.                                 Transcript                $685.25    Yes (hard copy)
     7/5/2019 CA3850569      Veritext Corp.                                 Exhibits                  $524.70
     7/8/2019 CA3851940      Veritext Corp.                                 Video                     $745.00               Yes
                                                                 07/02/19   Sanders, Robert                                                 $1,833.80
     7/5/2019 CA3850665      Veritext Corp.                                 Transcript               $1,095.00
     7/5/2019 CA3850665      Veritext Corp.                                 Exhibits                    $82.55
     9/4/2019 CA3932070      Veritext Corp.                                 Video                     $656.25
                                                                 06/06/19   Shenoy, Ramona                                                  $1,301.45
   6/11/2019 CA3813978       Veritext Corp.                                 Transcript                $362.25    Yes (hard copy)
   6/11/2019 CA3813978       Veritext Corp.                                 Exhibits                  $359.20
   6/12/2019 CA3816241       Veritext Corp.                                 Video                     $580.00               Yes
                 Case 3:18-cv-04881-JSC Document 260-3 Filed 03/25/21 Page 4 of 4



                                                                                                    Revised Per Party
Invoice Date   Invoice No.   Vendor           Date of Deposition Deposition            Cost Claimed Agreement?        Total Amount Claimed
                                                        06/04/19 Slavet, Benjamin                                                $1,295.35
    6/7/2019 CA3810953       Veritext Corp.                      Transcript                  $504.00    Yes (hard copy)
    6/7/2019 CA3810953       Veritext Corp.                      Exhibits                    $101.35
   6/18/2019 CA3820159       Veritext Corp.                      Video                       $690.00               Yes
                                                        11/07/19 Zarcu, Cristian                                                 $2,566.15
  11/14/2019 SF4037435       Veritext Corp.                      Transcript                $1,450.00
  11/14/2019 SF4037435       Veritext Corp.                      Exhibits                   $237.40
  11/27/2019 SF4059234       Veritext Corp.                      Video                      $878.75


                                                                Deposition Transcript and Video Costs                           $55,447.79
                                                                             Deposition Exhibit Costs                            $5,950.35

                                                                      Total Deposition Costs Claimed                            $61,398.14
